Citation Nr: 1537340	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  08-03 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 through December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which among other issues, denied service connection for claimed tremors.  The Veteran perfected a timely appeal of that denial.

The issue on appeal was remanded by the Board in July 2011 for further development, to include:  providing the Veteran with notice consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); affording the Veteran a VA examination of his claimed tremors; and readjudication of the issue by the agency of original jurisdiction (AOJ).  Efforts to perform the directed development were performed by the AOJ and the matter was returned to the Board.

In April 2013, the Board determined that the Veteran had not been afforded an adequate VA examination of his claimed tremors.  For that reason, the issue of the Veteran's entitlement to service connection for tremors was remanded again so that the Veteran could be arranged to undergo a new VA examination.  The ordered development has been performed and the matter now returns to the Board for its de novo review.


FINDINGS OF FACT

1.  The Veteran had meningitis during his active duty service which was treated and resolved during service.

2.  The Veteran has current tremors in his hands.

3.  The evidence is in equipoise as to the question of whether the tremors in the Veteran's hands were caused by or resulted from his in-service meningitis.




CONCLUSION OF LAW

The criteria for service connection for tremors are met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nonetheless, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.  Indeed, any such action would result only in delay.

Analysis

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic diseases in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In his claims submissions and lay statements, the Veteran alleges that he has tremors in his hands that are attributable to meningitis that he sustained during service and that have continued and progressively worsened since service.  Those assertions are supported credibly by various statements received from the Veteran's friends and co-workers in September 2005.  In sum, those statements attest that the Veteran did not have any tremors prior to his enlistment into service, but that he has demonstrated a noticeable tremor in his hands after his separation from service.

Indeed, service treatment records show that the Veteran had a length period of hospitalization and treatment for meningitis from April through May of 1966.  In an August 2012 statement, the Veteran asserted that he was told by in-service physicians that shaking in his hands that was present at that time was a neurological residual of his meningitis.  Still, the service treatment records in the claims file do not commemorate such a discussion, nor do they note any subjective complaints or objective findings of any shaking or tremors.  Notably, a September 1967 separation examination revealed normal neurological findings.  No shaking or tremor on the part of the Veteran was noted.

VA treatment records in the file document that the Veteran reported, during his initial May 2008 intake evaluation, that he had a history of tremors that dated back to his in-service meningitis.  Indeed, a physical examination performed at that time noted the presence of unsteady legs and shaking arms.  Interestingly, the Veteran acknowledged that he had been drinking more alcohol (approximately four or five beers a night) since recently becoming unemployed.  Apparently, a neurological consultation for the reported tremors was considered; however, there is no indication in the records that the consultation ever took place.

In February 2009, the Veteran was admitted for in-patient VA care of general failure to thrive.  Again, physical examinations revealed tremors in the upper extremities.  Notably, the Veteran's family reported that the Veteran continued to drink, at that time approximately 1.75 liters of alcohol a day.  No diagnosis or opinion was made in relation to the Veteran's tremors.

In conjunction with a September 2011 VA examination, the VA examiner reviewed the Veteran's claims file and noted essentially the same medical history described above.  Again, the Veteran reported during the examination that he had been having persistent tremors in his hands.  He also reported various other symptoms that included weakness and weight loss from reported malnourishment; dysesthesias marked by alternating feelings of his feet being hot and cold; paresthesias in his hands and fingers with each episode lasting a few hours; difficulties with balance that began six years ago; fatigability; and problems with mobility due to his difficulties with balance.

A neurological examination revealed diminished reflexes in both upper extremities.  Sensation to pinprick was diminished in the left lower extremity.  Motor strength in the extremities was normal; however, the Veteran did demonstrate a short stride and wide-based gait and was unable to perform tandem walks due to poor balance.  Notably, the examiner observed a moderate intentional tremor in both hands and feet.  No tremor was observed when the Veteran was at rest.

The examiner diagnosed a chronic tremor; however, stated that he was unable to opine as to whether the tremor was related to the Veteran's in-service meningitis without resorting to mere speculation.  As explanation, the examiner noted that there were no records for treatment of tremors prior to 2005 and no record of any noted tremors in the Veteran's service treatment records.  Apparently, the absence of contemporaneous treatment records hindered his ability to render an etiological opinion.

In May 2013, the Veteran was afforded a new VA examination of his claimed tremors.  Once again, the VA examiner who performed that examination reviewed the claims and noted a medical history that is similar to that outlined above.  Again, the Veteran continued to report chronic tremors in his hands that dated back to his period of active duty service.

During the examination, the examiner noted muscle weakness in the extremities.  Reflexes in the extremities were also diminished, and indeed, were absent in the bilateral brachioradialis and ankles.  Remaining objective findings were essentially consistent with those noted during the May 2013 examination, and again included a mild intentional bilateral hand tremor but none while the Veteran was at rest and an altered gait marked by short strides, wide base, unsteadiness, and jerkiness.

Notably, the examiner did not render a specific diagnosis in relation to the Veteran's tremors.  Still, he opined that the Veteran's condition is less likely than not incurred during or caused by his in-service meningitis.  For rationale, the examiner explained that the service treatment records make no mention of any tremors.  Moreover, VA treatment records note the existence of tremors, but do not identify the source of the tremors.  In relation to a possible relationship between the Veteran's tremors and service-connected depression, the examiner opined also that it is less likely than not that the Veteran's condition is proximately due to or the result of his depression and/or alcoholism.  In that regard, the examiner observed that an opinion as to any such relationship would be speculative because benign tremors are commonly seen from adulthood, and moreover, may arise from any one of a number of causes which include nervous system damage caused by alcohol abuse.  Still, the examiner acknowledged that central nervous system damage due to meningitis is a possible cause, but again, noted that the service treatment records do not identify any residual neurologic findings or symptoms after his 1966 meningitis.  Notably, the examiner does not acknowledge or address the significance of the history of longstanding tremors reported by the Veteran and by his friends in their lay statements.

The Board finds that the Veteran's assertions that he has had chronic tremors in his hands since his in-service meningitis are credible.  In that regard, those assertions are unwavering, are consistent with the medical chronology detailed above, and are supported by multiple lay statements from his friends and co-workers.  Importantly, those statements appear to be written in the writers' own language, and at the same time, are consistent with each other and the other evidence of record in facts, details, and chronology.  For those reasons, the Board finds that the lay statements are also credible and enhance the credibility of the Veteran's assertions.

The Board is mindful that the service treatment records do not note expressly complaints or findings of any tremors.  The Board notes, however, that the service treatment records pertinent to treatment of the Veteran's meningitis make no mention of any residuals or follow-up care or evaluation associated with the Veteran's meningitis.  In light of the same, it would appear to be a possibility that reported and noted tremors, though present, were simply not recorded in the records by the in-service medical staff.

Subject to the above, the Board is of the opinion that the opinions and rationale expressed in the September 2011 and May 2013 VA examinations do not completely rebut the Veteran's assertions of chronicity.  In that regard, the September 2011 VA examiner noted the existence of tremors in the Veteran's hands and opined simply that he was unable to opine as to whether the tremors were related to the Veteran's in-service meningitis without speculation.  Indeed, such a non-opinion would appear to suggest that it may well be at least as likely as not that such an etiological relationship exists.

Although the May 2013 VA examiner provided a negative etiological opinion, that opinion is incomplete because it fails to acknowledge the assertions of chronicity raised credibility by the Veteran and his friends and co-workers.  Notably, that examiner even acknowledges that central nervous system damage resulting from the Veteran's meningitis is a possible explanation for the Veteran's tremors, but discounts that possibility based merely on the absence of noted neurological findings or symptoms in the service treatment records.  The May 2013 VA examiner's failure to discuss the significance of the lay assertions raised in the record concerning the chronicity of the Veteran's tremors renders his expressed opinion and rationale incomplete.  For that reason, the Board is not inclined to assign any greater probative weight to the May 2013 opinion than it does to the lay assertions concerning chronicity of the Veteran's tremors.

Based on the foregoing, the Board concludes that the weight of evidence is in relative equipoise as to the question of whether the Veteran's bilateral hand tremors were caused by or resulted from his in-service meningitis.  The Board must resolve that question in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Having resolved reasonable doubt in the Veteran's favor, the basic elements for service connection for tremors are met.  Accordingly, this appeal is granted.


ORDER

Service connection for tremors is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


